[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This Court, having carefully read the excellent briefs CT Page 7228 of the parties, weighed the evidence adduced after several days of hearing and applied to it the applicable law, concludes there is probable cause that judgment will be rendered in favor of the plaintiff, and accordingly grants plaintiff's application for a prejudgment remedy against defendants The Spectrum Group, Inc. and Jeffrey Lanes in the amount of $30,000.
Robert Satter State Judge Referee